DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of “a first bond wire in direct contact with the first contact of the decoupling capacitor, the first bond wire extending directly to the substrate; and a second bond wire in direct contact with the second contact of the decoupling capacitor, the second bond wire extending directly to the substrate” must be shown in at least one of the drawings.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1-3, 5-15, 34-47, and 62 are objected to because of the following term usage:  

Claim 1 recites the limitations that the decoupling capacitor has a first and second electrode, while claim 3 recites the limitation that the decoupling capacitor is a capacitor with opposite contacts. Since the electrodes and contacts are the same feature, the term “electrode” in claim 1 should be changed to “contact” in order for this limitation  to be consistent with the originally-filed Specification. This same argument applied to independent claims 34 and 62.

Allowable Subject Matter

Claims 1-3, 5-15,34-47, 62, and 63 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a decoupling capacitor mounted directly on the die and directly electrically coupled to the die, the decoupling capacitor having a first contact and a second contact, wherein one of the first contact or the second contact of the decoupling capacitor is in direct contact with the bond pad of the die; a first bond wire in direct contact with the first contact of the decoupling capacitor, the first bond wire extending directly to the substrate; and a second bond wire in direct contact with the second contact of the decoupling capacitor, the second bond wire extending directly to the substrate.…” in combination with the remaining limitations. Claims 2, 3, 5-15 are dependent upon claim 1 and are therefore allowable.

Regarding claim 34, the prior art fails to anticipate or render obvious the claimed invention including “…mounting a decoupling capacitor directly on the die, the decoupling capacitor having a first contact and a second contact, wherein one of the first contact or the second contact of the decoupling capacitor is in direct contact with the bond pad of the die; directly electrically coupling the decoupling capacitor to the die; connecting a first wire bond directly to the first contact of the capacitor, the first wire bond extending directly to the substrate; and connecting a second wire bond directly to the second contact of the capacitor, the second wire bond extending directly to the substrate. …” in combination with the remaining limitations. Claims 35-47 are dependent upon claim 34 and are therefore allowable.

Regarding claim 62, the prior art fails to anticipate or render obvious the claimed invention including “…a decoupling capacitor mounted directly on the die and directly electrically coupled to the die, wherein the decoupling capacitor straddles a boundary between an active region of the die and a scribe region of the die, and wherein a contact of the decoupling capacitor is in direct contact with bond pad of the die…” in combination with the remaining limitations.

Regarding claim 63, the prior art fails to anticipate or render obvious the claimed invention including “…a decoupling capacitor mounted directly on the die and directly electrically coupled to the die, wherein the die is an upper die disposed on a lower die in a die stack; and wherein the decoupling capacitor has one contact in direct contact with  and electrically coupled to the bond pad of the upper die and another contact beyond a cut edge of the upper die; and further comprising a standoff extending between a bond pad of the lower die and the another contact of the decoupling capacitor.…” in combination with the remaining limitations. 

Conclusion

This application is in condition for allowance except for the following formal matters: 

Objection to the term “electrode” in the claims and the drawings objection.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899